DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Bruce T. Atkins on 11/17/2021.

	In the Claims:

1.  (Previously Presented)  A thermal-mechanical fatigue monitoring system comprising:
an electrical conductor having a cold resistance and a non-linear resistance when connected to an energized electrical power system; and
a controller operable in real-time while the electrical conductor is connected to an energized power system producing random cyclic current pulses of varying magnitude imposing respective temperature loading cycles and thermal stress on the electrical conductor, the controller being configured to monitor a thermal condition of the electrical conductor over time in the operation of the energized power system and assess a state of thermal-mechanical fatigue of the electrical conductor by an accumulation of the random cyclic current pulses of varying magnitude in order to determine either:
 an estimated consumed service life of the electrical conductor in the energized power system due to the accumulation of the random cyclic current pulses in the energized power system; or 
an estimated remaining service life of the electrical conductor in view of the accumulation of the random cyclic current pulses in the energized power system;
wherein the estimated consumed service life of the electrical conductor or the estimated remaining service life of the electrical conductor is based on the cold resistance 
2.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 1, wherein the electrical conductor is a fuse element.
3.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 2, wherein the controller is further configured to determine either the estimated consumed service life of the fuse element or the estimated remaining service life of the fuse element over the successive periods of time based on an input temperature differential, a mean temperature of the fuse element, and the cold resistance of the fuse element.
4.   (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the controller is further configured to determine the estimated consumed service life  or the estimated remaining service life of the fuse element in the operation of the energized  power system over the successive periods of time utilizing at least one regression model based on the input temperature differential, the mean temperature of the fuse element, and the cold resistance of the fuse element.
5.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the controller is configured to wirelessly communicate at least one of the cold resistance of the fuse element, the input temperature differential, the mean temperature of the fuse element, and the estimated service life consumed or the estimated remaining service life of the electrical fuse over the successive periods of time.
6.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the controller is configured to identify a type of electrical fault in the power system based on at least one of the input temperature differential, the mean temperature of the fuse element, and the estimated consumed service life or the estimated remaining service life of the electrical fuse.
7.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the controller is further configured to estimate:

a B50 remaining service life of the fuse element; or
a B95 remaining service life of the fuse element;
wherein the B5 remaining service life represents an estimated remaining service life that the fuse element has a 95% probability of reaching, wherein the B50 remaining service life represents an estimated remaining service life that the fuse element has a 50% probability of reaching, and wherein the B95 remaining service life represents an estimated remaining service life that the fuse element has a 5% probability of reaching.
8.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the estimated service life consumed or the estimated remaining service life of the fuse element is measured in thermal cycles of the fuse element, current cycles of the fuse element, or duration of energized use of the fuse element in the power system.
9.  (Previously Presented)  The thermal-mechanical fatigue monitoring system of claim 3, wherein the controller is configured to estimate the fuse element temperature in real-time based on current flow through the fuse element in the operation of the energized power system.
10.  (Previously Presented)  An electrical conductor service life estimation system for monitoring thermal-mechanical fatigue, the system comprising:
an electrical fuse including a housing, first and second terminal elements, and a fuse element having a cold resistance and a non-linear resistance when connected to an electrical power system;
a controller receiving, in real-time while the electrical fuse is connected to an energized power system producing random cyclic current pulses of varying magnitude, a fuse element temperature input and the controller being operable to estimate a consumed service life or a remaining service life of the electrical fuse in view of accumulated current pulses in the energized electrical power system over successive periods of time based on the temperature input; and

11.  (Previously Presented)  The electrical conductor service life estimation system of claim 10, wherein the controller is further configured to estimate the consumed service life or remaining service life of the electrical fuse in the energized electrical power system at each successive period of time utilizing at least one regression model based on the input temperature differential, the mean temperature of the fuse element, and the cold resistance of the fuse element.
12.  (Previously Presented)  The electrical conductor service life estimation system of claim 10, wherein the controller is configured to wirelessly communicate at least one of the cold resistance of the fuse, the input temperature differential, the mean temperature of the fuse element, and the estimated consumed service life or remaining service life of the electrical fuse at each successive period of time.
13.  (Previously Presented)  The electrical conductor service life estimation system of claim 10, wherein the controller is configured to identify a type of fault in the electrical power system based on at least one of the input temperature differential, the mean temperature of the fuse element over time, and the estimated consumed service life or remaining service life of the electrical fuse.
14.  (Previously Presented)  The electrical conductor service life estimation system of claim 10, wherein the controller is further configured to estimate at least one of a B5 remaining service life of the electrical fuse, a B50 remaining service life of the electrical fuse, and a B95 remaining service life of the electrical fuse, wherein the B5 remaining service life represents a service life that the electrical fuse has a 95% probability of reaching, wherein the B50 remaining service life represents a service life that the electrical fuse has a 50% probability of reaching, and wherein the B95 remaining service life represents a service life that the electrical fuse has a 5% probability of reaching.

16.  (Previously Presented)  The electrical conductor service life estimation system of claim 10, wherein the controller is configured to estimate fuse element temperatures based on a current flow through the electrical fuse at each successive period of time.
17.  (Currently Amended)  A method of estimating a consumed service life or a remaining service life of a monitored fuse element in an energized electrical power system, the method comprising:
receiving a real-time temperature input for the monitored fuse element over successive periods of time while connected to the energized electrical power system producing random cyclic current pulses; and
estimating the consumed service life or the remaining service life of the monitored fuse element over the successive periods of time based on a differential of input fuse element temperatures, a mean temperature of the input fuse element temperatures, and a cold resistance of the fuse element
18.  (Cancelled) 
19.  (Cancelled)  
20.  (Currently Amended)  The method of claim 17 further comprising estimating the consumed service life or the remaining service life of the fuse element in the energized electrical power system over the successive periods of time utilizing at least one regression model based on the differential of input fuse element temperatures, the mean temperature of the input fuse element temperatures, and the cold resistance of the fuse element.
Allowable Subject Matter
3.	Claims 1-17 and 20 are allowed.

	Claims 1-17 and 20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Fatigue Life Prediction Model for Surface Mountable Power Electronics Fuses”, Kanapady et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein the estimated consumed service life of the electrical conductor or the estimated remaining service life of the electrical conductor is based on the cold resistance of the electrical conductor and input temperatures of the electrical conductor over successive periods of time in the operation of the energized power system as cited in claim 1; or the estimated consumed service life or the estimated remaining service life of the electrical fuse/fuse element at each successive period of time is based on an input temperature differential, a mean temperature of the input fuse element, and the cold resistance of the fuse element as cited in claims 10 and 17.

	Instead, Kanapady et al. disclose a multi-physics based fatigue life prediction model for surface mountable power electronics fuses, the fuse assembly is subjected to pulse cycling, power cycling, series of surge currents and fuse links are subjected non-uniform temperature via numerical simulations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864